Citation Nr: 0929605	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to June 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for coronary heart 
disease, rated 60 percent disabling; prostate cancer, rated 
40 percent disabling; gout, rated 20 percent disabling; 
chondromalacia patella of the right knee, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and hearing 
loss rated 0 percent disabling; the combined disability 
evaluation of service connected disabilities is 90 percent.

2.  The Veteran's service connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2007.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of TDIU, no new disability rating or effective date 
for award of benefits will be assigned as the claims for TDIU 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to his 
employability, and afforded the appellant the opportunity to 
give testimony before the Board.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
In an October 2008 statement, the Veteran stated that he felt 
he made his case clear and had no additional evidence to 
furnish.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran contends that he is unable to secure or maintain 
substantially gainful employment because of his service 
connected disabilities. 

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.  

The Veteran's service connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), quoting 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
It is necessary that the record reflect some factor which 
places the case in a different category than other veterans 
with equal rating of disability.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The question is whether the Veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Service connection is in effect for coronary heart disease, 
rated 60 percent disabling; prostate cancer, rated 40 percent 
disabling; gout, rated 20 percent disabling; chondromalacia 
patella of the right knee, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; and hearing loss rated 
0 percent disabling.  The Veteran's combined disability 
evaluation is 90 percent.  As such, he meets the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a).

The Veteran has a total of 7 years of college education.  He 
was employed as a computer specialist from July 1975 to July 
1992, was self employed as a computer analyst from July 1992 
to December 1993, and worked as an El Paso, Texas, city 
councilman from May 1993 to May 1997.  He was concurrently 
employed at El Paso Natural Gas.  The Veteran stated that he 
stopped working in both positions due to his service-
connected disabilities.  He also noted that city councilman 
is an elected position with no guarantee that he would be 
reelected, and thus retain employment.  

The mayor of El Paso, in a statement dated in July 2007, 
indicated that the Veteran worked 40 hours per week as a city 
councilman from May 1993 to May 1997, no concessions were 
made due to age or disability, and that he was no longer 
interested in continuing in the position.   

A VA examination was conducted in October 2007.  The examiner 
reviewed the Veteran's claims file, obtained a medical 
history, and conducted an examination.  The examiner stated 
that the Veteran's service-connected disabilities created no 
functional limitation.

The Veteran's service connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, do not render him unable to secure 
or follow a substantially gainful occupation.  The Veteran is 
correct that a city councilman's job is not permanent but 
dependent on continuously getting reelected.  However, the 
Veteran also has experience in the computer field and he has 
made as much as $5,000 per month in that field.  

While the Board is sympathetic to the Veteran's current 
physical state, it finds the record does not demonstrate that 
his disabilities alone are of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment, both physical and sedentary.

Accordingly, TDIU is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to TDIU is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


